DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 8, 12-17, 19 and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2008/0254600) in view of Simsek-Ege et al. (US 2014/0264533), and further in view of Vannier (US 2012/0153490).
Regarding claim 1, Liu et al. teach a device (variation of Fig. 3C by omitting 230a/230b as one of the embodiments disclosed in paragraph [0036], please see the Modified Fig. 3C below) comprising: a first conductive feature (the right 230; Modified Fig. 3C below, [0026]) disposed in a first dielectric layer (220a of Black Diamond and 247 of air; Modified Fig. 3C below, [0022, 0027]), wherein a top surface of the first conductive feature (the right 230) and a top surface of the first dielectric layer (220a/247) are coplanar (see Modified Fig. 3C below); an oxide layer (240, Modified Fig. 3C below, [0029]) disposed directly on the top surface of the first dielectric layer (220a/247); a non-metal etch stop layer (250a; Modified Fig. 3C below, [0042]) that is free of metal elements (can be silicon oxide, free of metal material; [0037]), the non-metal etch stop layer (250a) disposed directly on a top surface of the oxide layer (240), a sidewall surface of the oxide layer (240), and the top surface of the first conductive feature (the right 230); and a second conductive feature (the right 280; Modified Fig. 3C below, [0047]) disposed directly on the top surface of the first conductive feature (the right 230) and the top surface of the oxide layer (the top surface of 240).
Liu et al. do not teach wherein the first dielectric layer includes a first etch stop layer and a first dielectric material layer directly on the first etch stop layer, wherein the first etch stop layer includes a material different from the first dielectric material layer to function as an etch stop when the first dielectric material layer is etched, wherein the first dielectric material layer 
In the same field of endeavor of semiconductor manufacturing, Simsek-Ege et al. teach an/the oxide layer (etch stop 105A; Fig. 1A, [0018]) is a/the metal oxide layer (zirconium dioxide (ZrO2); [0018]), wherein the metal oxide layer (105A) comprises zirconium oxide (zirconium dioxide (ZrO2); [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Liu et al. and Simsek-Ege et al. and to use the zirconium oxide as taught by Simsek-Ege et al., because Liu et al. teach using the oxide material for the first etch stop layer (240; [0029]) but does not teach which kind of oxide material, while Simsek-Ege et al. teach zirconium oxide can be used for the etch stop layer (105A; [0018]). 
In the same field of endeavor of semiconductor manufacturing, Vannier teach wherein the first dielectric layer (D1 and S0; Fig. 2E, [0033]) includes a first etch stop layer (S0; Fig. 2E, [0033]) and a first dielectric material layer (D1; Fig. 2E, [0033]) directly on the first etch stop layer (S0), wherein the first etch stop layer (S0) includes a material (can be silicon nitride; [0072]) different from the first dielectric material layer (D1 of low k material; [0071]) to function as an etch stop when the first dielectric material layer is etched (this function is implied in the name of S0 as the S0 is called an etch stop layer; [0033]), wherein the first dielectric material layer (D1) includes silicon oxide, silicon nitride, or a low dielectric constant (low k) material (low k material; [0071]), and the first etch stop layer (S0) includes silicon nitride, silicon oxide, silicon oxynitride, or silicon carbide (silicon nitride; [0072]).

In the same field of endeavor of semiconductor manufacturing, Vannier teaches low-k-material/silicon-nitride ([0033, 0071-0072]) for the insulating layer in the interconnect structure.  
One of ordinary skill in the art would have recognized that Black-Diamond/air and low-k-material/silicon-nitride are known equivalents for providing the insulating layer in the interconnect structure within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (Black-Diamond/air) for another known equivalent element (low-k-material/silicon-nitride) resulting in the predictable result of providing the insulating layer in the interconnect structure (KSR rationales B). 

    PNG
    media_image1.png
    595
    789
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
Modified Fig. 3C of Liu et al. by omitting 230a/230b as one of the embodiments disclosed in paragraph [0036]
Regarding claim 2, Liu et al. teach the device of claim 1, further comprising a third conductive feature (the left 230; Modified Fig. 3C above, [0026]) disposed in the first dielectric layer (220a/247), wherein the non-metal etch stop layer (250a) is disposed directly on a top surface of the third conductive feature (the left 230; Modified Fig. 3C above).
Regarding claim 3, Liu et al. teach the device of claim 2, wherein the top surface of the third conductive feature (the left 230) extends from a first sidewall (the left vertical sidewall) of the third conductive feature (the left 230) to a second sidewall (the right vertical sidewall) of the third conductive feature (the left 230), the second sidewall (the right vertical sidewall) opposing the first sidewall (the left vertical sidewall), and wherein the non-metal etch stop layer (250a) completely covers the top surface of the third conductive feature (in a horizontal direction in Modified Fig. 3C).
Regarding claim 4
Regarding claim 5, Liu et al. teach the device of claim 1, further comprising a second dielectric layer (260a; Modified Fig. 3C above, [0041]) disposed directly on the non-metal etch stop layer (250a), wherein the second conductive feature (the right 280) extends through the second dielectric layer (260a).
Regarding claim 8, Liu et al. teach a device (variation of Fig. 3C by omitting 230a/230b as one of the embodiments disclosed in paragraph [0036], please see the Modified Fig. 3C above) comprising: a first conductive feature (the right 230; Modified Fig. 3C above, [0026]) and a second conductive feature (the left 230; Modified Fig. 3C above, [0026]) disposed in a first dielectric layer (220a of Black Diamond and 247 of air; Modified Fig. 3C above, [0022, 0027]), wherein a top surface of the first conductive feature (the right 230), a top surface of the second conductive feature (the left 230), and a top surface of the first dielectric layer (220a/247) are coplanar (see Modified Fig. 3C above); a first etch stop layer (240, Modified Fig. 3C above, [0029]) disposed directly on the top surface of the first dielectric layer (220a/247), a second etch stop layer (250a; Modified Fig. 3C above, [0042]) disposed directly on a top surface of the first etch stop layer (the upper surface of 240), the top surface of the first conductive feature (the top surface of the right 230) and the top surface of the second conductive feature (the top surface of the left 230), wherein the second etch stop layer (250a) is free of metal material (250 can be silicon oxide; [0037]); and a third conductive feature (280; Modified Fig. 3C above, [0047]) disposed directly on the top surface of the first conductive feature (the top surface of the right 230) and the top surface of the first etch stop layer (the upper surface of 240; see Modified Fig. 3C above).
Liu et al. do not teach wherein the first dielectric layer includes a third etch stop layer and a dielectric material layer directly on the third etch stop layer, wherein the third etch stop layer 
In the same field of endeavor of semiconductor manufacturing, Simsek-Ege et al. teach wherein the first etch stop layer (etch stop 105A; Fig. 1A, [0018]) includes ALD zirconium oxide (zirconium dioxide (ZrO2) made by ALD; [0018, 0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Liu et al. and Simsek-Ege et al. and to use the zirconium oxide as taught by Simsek-Ege et al., because Liu et al. teach using the oxide material for the first etch stop layer (240; [0029]) but does not teach which kind of oxide material, while Simsek-Ege et al. teach zirconium oxide can be used for the etch stop layer (105A; [0018]). 
In the same field of endeavor of semiconductor manufacturing, Vannier teach wherein the first dielectric layer (D1 and S0; Fig. 2E, [0033]) includes a third etch stop layer (S0; Fig. 2E, [0033]) and a dielectric material layer (D1; Fig. 2E, [0033]) directly on the third etch stop layer (S0), wherein the third etch stop layer (S0) includes a material (can be silicon nitride; [0072]) different from the dielectric material layer (D1 of low k material; [0071]) and functions as an etch stop when the dielectric material layer is etched (this function is implied in the name of S0 as the S0 is called an etch stop layer; [0033]), wherein the dielectric material layer (D1) includes 
Liu et al. and Simsek-Ege et al. teach all the claimed elements except that Liu et al. are using Black-Diamond/air ([0022, 0027]) for the insulating layer in the interconnect structure rather than low-k-material/silicon-nitride.
In the same field of endeavor of semiconductor manufacturing, Vannier teaches low-k-material/silicon-nitride ([0033, 0071-0072]) for the insulating layer in the interconnect structure.  
One of ordinary skill in the art would have recognized that Black-Diamond/air and low-k-material/silicon-nitride are known equivalents for providing the insulating layer in the interconnect structure within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (Black-Diamond/air) for another known equivalent element (low-k-material/silicon-nitride) resulting in the predictable result of providing the insulating layer in the interconnect structure (KSR rationales B). 
Regarding claim 12, Liu et al. teach the device of claim 8, further comprising a second dielectric layer (260a; Modified Fig. 3C above, [0041]) disposed directly on a top surface of the second etch stop layer (the top horizontal surface of 250a).
Regarding claim 13
Regarding claim 14, Liu et al. teach the device of claim 8, wherein the first etch stop layer (240).
Liu et al. do not teach the first etch stop layer has a metal-oxygen bonding concentration of about 99%.
In the same field of endeavor of semiconductor manufacturing, Simsek-Ege et al. teach the first etch stop layer (etch stop 105A; Fig. 1A, [0018]) has a metal-oxygen bonding concentration of about 99% (can be zirconium dioxide (ZrO2) which has 100% metal-oxygen bonding concentration, 100% is about 99%; [0018])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Liu et al. and Simsek-Ege et al. and to use the zirconium dioxide (ZrO2) as taught by Simsek-Ege et al., because Liu et al. teach using the oxide material for the first etch stop layer (240; [0029]) but does not teach which kind of oxide material, while Simsek-Ege et al. teach zirconium dioxide (ZrO2) can be used for the etch stop layer (105A; [0018]). 
Regarding claim 15, Liu et al. teach a device (variation of Fig. 3C by omitting 230a/230b as one of the embodiments disclosed in paragraph [0036], please see the Modified Fig. 3C above) comprising: a first conductive feature (the right 230; Modified Fig. 3C above, [0026]) and a second conductive feature (the left 230; Modified Fig. 3C above, [0026]) disposed over a substrate (200; Modified Fig. 3C above, [0020]); a first dielectric layer (220a of Black Diamond and 247 of air; Modified Fig. 3C above, [0022, 0027]) surrounding the first and the second conductive features (the left and right 230s); an oxide layer (240; Modified Fig. 3C above, [0029]) disposed over the first dielectric layer (220a/247) such that the oxide layer (240) physically contacts the first dielectric layer (220a/247); a non-metal etch stop layer (250a can be 
Liu et al. do not teach wherein the first dielectric layer includes a first etch stop layer and a first dielectric material layer directly on the first etch stop layer, wherein the first etch stop layer includes a material different from the first dielectric material layer to function as an etch stop when the first dielectric material layer is etched, wherein the first dielectric material layer includes silicon oxide, silicon nitride, or a low dielectric constant (low k) material, and the first etch stop layer includes silicon nitride, silicon oxide, silicon oxynitride, or silicon carbide, wherein the first and the second conductive features extend from a bottom surface of the first etch stop layer to a top surface of the first dielectric material layer, an/the oxide layer is a/the metal oxide layer, wherein the metal oxide layer comprises zirconium oxide formed by atomic layer deposition.
In the same field of endeavor of semiconductor manufacturing, Simsek-Ege et al. teach an/the oxide layer (etch stop 105A; Fig. 1A, [0018]) is a/the metal oxide layer (zirconium dioxide (ZrO2); [0018]), wherein the metal oxide layer (105A) comprises zirconium oxide formed by atomic layer deposition (zirconium dioxide (ZrO2) made by ALD; [0018, 0013]).

In the same field of endeavor of semiconductor manufacturing, Vannier teach wherein the first dielectric layer (D1 and S0; Fig. 2E, [0033]) includes a first etch stop layer (S0; Fig. 2E, [0033]) and a first dielectric material layer (D1; Fig. 2E, [0033]) directly on the first etch stop layer (S0), wherein the first etch stop layer (S0) includes a material (can be silicon nitride; [0072]) different from the first dielectric material layer (D1 of low k material; [0071]) to function as an etch stop when the first dielectric material layer is etched (this function is implied in the name of S0 as the S0 is called an etch stop layer; [0033]), wherein the first dielectric material layer (D1) includes silicon oxide, silicon nitride, or a low dielectric constant (low k) material (low k material; [0071]), and the first etch stop layer (S0) includes silicon nitride, silicon oxide, silicon oxynitride, or silicon carbide (silicon nitride; [0072]), wherein the first and the second conductive features (F1, F1’; Fig. 2E, [0038]) extend from a bottom surface of the first etch stop layer (S0) to a top surface of the first dielectric material layer (D1; see Figs. 2D and 2E).
Liu et al. and Simsek-Ege et al. teach all the claimed elements except that Liu et al. are using Black-Diamond/air ([0022, 0027]) for the insulating layer in the interconnect structure rather than low-k-material/silicon-nitride.

One of ordinary skill in the art would have recognized that Black-Diamond/air and low-k-material/silicon-nitride are known equivalents for providing the insulating layer in the interconnect structure within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (Black-Diamond/air) for another known equivalent element (low-k-material/silicon-nitride) resulting in the predictable result of providing the insulating layer in the interconnect structure (KSR rationales B). 
Regarding claim 16, Liu et al. teach the device of claim 15, wherein the metal feature (the right 280 in Modified Fig. 3C above) has opposing sidewall surfaces (left and right sidewall surfaces of the right 280; Modified Fig. 3C above) that physically contact the non-metal etch stop layer (250a; Modified Fig. 3C above).
Regarding claim 17
Regarding claim 19, Liu et al. teach the device of claim 15, wherein the non-metal etch stop layer (250a) includes a material selected from the group consisting of silicon oxide, silicon nitride, silicon oxynitride, and silicon carbide (can be silicon oxide; [0037]).
Regarding claim 22, Liu et al. teach the device of claim 1, wherein the non-metal etch stop layer (250a) includes a material selected from the group consisting of silicon oxide, silicon nitride, silicon oxynitride, and silicon carbide (can be silicon oxide; [0037]).
Regarding claim 23, Liu et al. teach the device of claim 1, wherein a portion of the non-metal etch stop layer (the middle portion of 250a) is disposed laterally between two portions of the metal oxide layer (the middle portion and the right portion of 240; see Modified Fig. 3C).
Regarding claim 24, Liu et al. teach the device of claim 15, wherein top surfaces of the first conductive feature (the right 230), the second conductive feature (the left 230), and the first dielectric layer (220a/247) and bottom surfaces of the metal oxide layer (240) and the non-metal etch stop layer (250a) are coplanar (see Modified Fig. 3C).
Regarding claim 25, Liu et al. teach the device of claim 1, the metal oxide layer (240).
Liu et al. do not teach wherein the metal oxide layer comprises zirconium oxide formed by atomic layer deposition (ALD) and has a metal-oxygen bonding concentration about 99%.
In the same field of endeavor of semiconductor manufacturing, Simsek-Ege et al. teach wherein the metal oxide layer (etch stop 105A; Fig. 1A, [0018]) comprises zirconium oxide (zirconium dioxide (ZrO2); [0018]) formed by atomic layer deposition (ALD) ([0013]) and has a metal-oxygen bonding concentration about 99% (zirconium dioxide (ZrO2) has 100% metal-oxygen bonding concentration, and 100% is about 99%; [0018])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Liu et al. and Simsek-Ege et al. and to 2) as taught by Simsek-Ege et al., because Liu et al. teach using the oxide material for the first etch stop layer (240; [0029]) but does not teach which kind of oxide material, while Simsek-Ege et al. teach zirconium dioxide (ZrO2) can be used for the etch stop layer (105A; [0018]). 
Regarding claim 26, Liu et al. teach the device of claim 1.
Liu et al. do not teach wherein the first etch stop layer includes silicon nitride.
In the same field of endeavor of semiconductor manufacturing, Vannier teach wherein the first etch stop layer (S0) includes silicon nitride ([0072]).
Liu et al. and Simsek-Ege et al. teach all the claimed elements except that Liu et al. are using Black-Diamond/air ([0022, 0027]) for the insulating layer in the interconnect structure rather than low-k-material/silicon-nitride.
In the same field of endeavor of semiconductor manufacturing, Vannier teaches low-k-material/silicon-nitride ([0033, 0071-0072]) for the insulating layer in the interconnect structure.  
One of ordinary skill in the art would have recognized that Black-Diamond/air and low-k-material/silicon-nitride are known equivalents for providing the insulating layer in the interconnect structure within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (Black-Diamond/air) for another known equivalent element (low-k-material/silicon-nitride) resulting in the predictable result of providing the insulating layer in the interconnect structure (KSR rationales B). 
Regarding claim 27, Liu et al. teach the device of claim 8.
Liu et al. do not teach wherein the third etch stop layer includes silicon nitride and the dielectric material layer includes a low k material.

Liu et al. and Simsek-Ege et al. teach all the claimed elements except that Liu et al. are using Black-Diamond/air ([0022, 0027]) for the insulating layer in the interconnect structure rather than low-k-material/silicon-nitride.
In the same field of endeavor of semiconductor manufacturing, Vannier teaches low-k-material/silicon-nitride ([0033, 0071-0072]) for the insulating layer in the interconnect structure.  
One of ordinary skill in the art would have recognized that Black-Diamond/air and low-k-material/silicon-nitride are known equivalents for providing the insulating layer in the interconnect structure within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (Black-Diamond/air) for another known equivalent element (low-k-material/silicon-nitride) resulting in the predictable result of providing the insulating layer in the interconnect structure (KSR rationales B). 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., Simsek-Ege et al. and Vannier as applied to claim 8 above, and further in view of Wu et al. (US 2014/0264926).
Regarding claim 11, Liu et al. teach the second etch stop layer (250a), the second conductive feature (the left 230), and the first conductive feature (the right 230).
Liu et al. do not teach the second etch stop layer extends continuously from the top surface of the second conductive feature to the top surface of the first conductive feature.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Liu et al., Simsek-Ege et al., Vannier and Wu et al. and to have the second conductive feature having no conductive features landing on it as taught by Wu et al., because it is common in semiconductor manufacturing that the conductive features having no other conductive features landing on it as taught by Wu et al. (Fig. 1, [0017]). 
The combination Liu et al., Simsek-Ege et al., Vannier and Wu et al. teach “the second etch stop layer extends continuously from the top surface of the second conductive feature to the top surface of the first conductive feature”, because Wu et al. teach the second conductive feature can have no conductive features landing it (Fig. 1, [0017]), and the Modifier Fig. 3c of Liu et al. shows that the second etch stop layer 250a extends continuously from the top surface of the second conductive feature (the left 230) to the top surface of the first conductive feature (the right 230) if the is no 280 landing on the second conductive feature (the left 230).

Response to Arguments
Applicant's arguments with respect to claims 1, 8 and 15 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peng et al. (US 8,912,041) teach an interconnect structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/14/2021